DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the characters of the lines and numbers in the drawings don’t provide satisfactory reproduction characteristics.  As a non-limiting example, the examiner has provided annotated fig. 3 below. In this figure the lines forming the elements aren’t clear and parts are missing as the lines have faded away. This issues persist throughout the submitted figures, and appropriate correction is required. For reference see the ‘satisfactory reproduction characteristics’ paragraph from the MPEP inserted below:

1.84  Standards for drawings.
[examiner has cut out iterations between the title and "(l)" for simplicity]
(l)    Character of lines, numbers, and letters.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.



    PNG
    media_image1.png
    752
    1012
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the other side" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same direction" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “both sides are raised and lowered by the same amount” on line 24. This is unclear as it is understood that one side will be raised as the other side is lowered. How are both sides raised and lowered at the same time?
Claim 1 recites the limitation “without raising or lowering the entire blind fabric” on lines 25-26. This is unclear because it is understood that every point on the blind will be either raised or lowered. The examiner believes the applicant is intending for the weight to not be raised or lowered. Please amend for clarity.
The dependent claims are rejected for depending from a rejected claim. The above examples are non-limiting. It is up to the applicant to find and correct all issues similar to those discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20090173454), hereafter known as Chang ‘454, in view of An (US 20170037679) and Chang (US20160348428), hereafter known as Chang ‘428.
Regarding claim 1,as best understood, Cheng ‘454 teaches (figs. 1-2, and 4) driving mechanism (10) for a roll blind capable of shade adjustment, the driving mechanism comprising:
a cover housing (62); 
a driving shaft (513) relatively and rotatably coupled to the cover housing (62); 
and a clutch wheel (511) integrally rotating with the driving shaft (513, paragraph 0021 lines 12-15), 
wherein the driving mechanism further comprises a tilting gear (616), and a tilting wheel (521) rotated in conjunction with the tilting gear (616) via an idle gear (617), and 
wherein, one side (51) of a blind fabric (the blind fabric consist of 51 and 52) is wound or unwound at its upper end by the driving shaft (513 paragraph 0022 lines 35-39), the other side (52) of the blind fabric (51 and 52) is wound or unwound at its upper end by the tilting wheel (521), and a weight (30) is inserted into the lower end where the one side (51) and the other side (52) of the blind fabric (51 and 52) meet with each other to keep the blind fabric taut upright (the weight keeps the fabric taught as shown in fig. 4), so that if there is a tilting operation where the tilting wheel (521) rotates due to the driving shaft (513) in the same direction (the arrows in figure two on the components show they rotate in the same direction) the both sides (51 and 52) are raised and lowered (interpreted as one side being raised while the other is lowered).
	Cheng ‘454 does not teach the cover housing having a stopper protrudingly formed, a torsional coil spring wound and tightened around an outer circumferential surface of the driving shaft, wherein, in a case when the torsional coil spring is caught by the stopper while the driving shaft is rotating, rotation of the torsional coil spring is blocked thereby, whereas the driving shaft is continuously rotatable 
An teaches (figures 9-13) a driving mechanism for a roll blind capable of shade adjustment (intended use language, the examiner notes that the mechanism is capable of being used on a roll blind and for adjusting a shade), the driving mechanism comprising: 
a cover housing (250) having a stopper (255a) protrudingly (255a protrudes out) formed; 
a driving shaft (253a) relatively and rotatably coupled (figure 1) to the cover housing (250); 
a torsional coil spring (254) wound and tightened (paragraph 052, lines 2-4) around an outer circumferential surface of the driving shaft (253a); and 
a clutch wheel (255) rotating with the driving shaft (253a, paragraph 0052 lines 2-6), 
wherein, in a case when the torsional coil spring (254) is caught by the stopper (255a) while the driving shaft (253a) is rotating, rotation of the torsional coil spring (254) is blocked thereby, whereas the driving shaft (253a) is continuously rotatable regardless of whether the rotation of the torsional coil spring (254) is blocked (paragraph 0062, lines 1-10), 
wherein the driving mechanism further comprises a tilting gear (253) caught by the torsional coil spring (254) and rotated together therewith (paragraph 0052, lines 2-4), and a tilting wheel (252-1a) rotated in conjunction with the tilting gear (253), and
wherein, in a section in which the torsional coil spring (254) rotates together with the driving shaft (253a) without being caught by the stopper (255a), the tilting wheel (252-1a) is rotated due to the rotation of the torsional coil spring (254, rotation of the coil spring would rotate the torsional coil spring in this configuration).

Cheng ‘428 teaches (fig. 2) a blind with two shades (4 and 5) that when actuated will have one side raise and the other lower by the same amount (paragraph 0048 lines 16-23) without raising or lowering the entire blind fabric (since one side is raised the same amount that the other is lowered, the net movement of the whole blind is zero). It would have been obvious to one of ordinary skill in the art to further modify Cheng ‘454 so that both sides of the shade are raised and lowered by the same amount without raising or lowering the entire blind fabric. This alteration provides the predictable and expected result of a more uniform control over light transmissivity.
Regarding claim 2, modified Cheng ‘454 includes that An further teaches (figures 9-13) a guide ring (256) adjacent to the torsional coil spring (254) and inserted into (see definition 4 below from thefreediction.com) the driving shaft (513 from Cheng ‘454) along an axis thereof, wherein the guide ring (256) is caught by the torsional coil spring (254) through a first protrusion (256a) protrudingly formed at one side of the guide ring (256) in an axial direction and rotated together therewith, and rotation of the guide ring (256) is blocked when being caught by the stopper (255a) through a second 

    PNG
    media_image2.png
    69
    339
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    372
    698
    media_image3.png
    Greyscale

Regarding claim 3, modified Cheng ‘454 includes An that further teaches (figures 9-13) the driving shaft (513 from Cheng ‘454) being sequentially inserted into the guide ring (256), the torsional coil spring (254), the tilting gear (616 from Cheng ‘454), and also being inserted through the clutch wheel (511 from Cheng ‘454) along an axis thereof and coupled to one side surface of the cover housing (62 from Cheng ‘454). Modified Cheng ‘454 does not teach the driving shaft passing through a plate surface of the cover housing, the driving shaft being sequentially inserted into the tilting gear and the clutch wheel, and a shaft cover having the driving shaft as a central axis thereof is rotatably coupled to other side surface of the cover housing.

It would have been obvious to one of ordinary skill in the art to further modify An by switching the guide ring, torsional coil spring, and clutch wheel as disclosed above in claims 1 and 2 with the guide ring, torsional coil spring, and clutch wheel as taught on the shaft (251a) of An. This alteration provides the predictable and expected result of the driving shaft passing through a plate surface of the cover housing, providing more stability and strength to the assembly. 
Modified Cheng ‘454 now teaches the shaft cover (see modified figure 10 below) having the driving shaft (251a) as a central axis thereof is rotatably coupled to other (back) side surface of the cover housing (250).
It is noted that the courts have held that claims which read on the prior art except with regard to the position of a component are help unpatentable. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore it would have been obvious to one of ordinary skill in the art at the time to further modify An by having the driving shaft sequentially inserted into the tilting gear and the clutch wheel. This alteration provides the predictable and expected results of arranging the components to in a desired order for maximum functionality.

    PNG
    media_image4.png
    829
    1147
    media_image4.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20090173454) in view of An (US 20170037679) and Chang (US20160348428) as applied to claim 3, and further in view of Colson (US 20140224437).
Regarding claim 4, modified Cheng ‘454 teaches (figure 2) a driving wheel (611) having a cavity therein (the teeth form small cavities), spaced apart around (the driving wheel is around or nearby the driving shaft) the driving shaft (513), and rotatably coupled to the other (back) side surface of the cover housing (62); and an operating line (612) for rotating the driving wheel (611) in engagement with teeth thereof formed along an outer circumference of the driving wheel (figure 9). Modified Cheng ‘454 does not teach the driving wheel being provided with a driving protrusion protrudingly formed on an inner circumferential surface thereof, and the shaft cover is provided with a driven protrusion protrudingly formed corresponding to the driving protrusion, whereby the shaft cover is rotated due to 
Colson teaches (figures 12-13) a driving wheel (1324) provided with a driving protrusion (1326) protrudingly formed on an inner circumferential surface thereof, and a shaft cover (1100) is provided with a driven protrusion (1202) protrudingly formed corresponding (paragraph 0096, lines 4-8) to the driving protrusion (1326), whereby the shaft cover (1100) is rotated due to pressurization in a circumferential direction by the driving protrusion (1202) corresponding to the driven protrusion (1202) when the driving wheel (1324) rotates (paragraph 0098, lines 1-13). It would have been obvious to one of ordinary skill in the art at the time to further modify Cheng ‘454 by adding a driving wheel with a driving protrusion formed on an inner circumferential surface, and adding a driven protrusion to the shaft cover corresponding to the driving protrusion, whereby the shaft cover is rotated due to pressurization in a circumferential direction by the driving protrusion corresponding to the driven protrusion when the driving wheel rotates, as taught by Colson. This alteration provides the predictable and expected results of a strong connection between the shaft and the driving wheel.
Response to Arguments
The applicant’s arguments with respect to the claims have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues that “Claim 1 is amended for the mechanism to operate only one blind fabric to make shade adjusting, which is quite different than Cheng.” The examiner notes that the claims are able to be broadly interpreted as taught by Cheng ‘454 in that blinds 51 and 52 can make up the blind fabric.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634